                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DENNIS WINDSOR,                                  §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §          Civil Action No. 3:16-cv-934-L
                                                 §
JEFF OLSON and NERIUM                            §
INTERNATIONAL, LLC,                              §
                                                 §
        Defendants.                              §

                         MEMORANDUM OPINION AND ORDER

       Before the court is Defendants Jeff Olson and Nerium International, LLC.’s (“Defendants”)

Motion for Attorney’s Fees (“Motion”) (Doc. 161), filed November 1, 2019. After careful

consideration of the Motion, response, reply, record in this case, and the applicable law, the court

denies Defendants’ Motion for Attorney’s Fees (Doc. 161).

I.     Procedural History

       The court detailed the background history of this action in its Memorandum Opinion and

Order of May 10, 2019 (“Order”) (Doc. 146) and incorporates it herein as if repeated verbatim.

Moreover, the parties have litigated this action at length and are well-acquainted with the

underlying issues.    The court, therefore, will address only the procedural and background

information necessary to rule on Defendants’ Motion for Attorney’s Fees.

       In its Order of May 10, 2019, the court granted Defendants’ Motion for Partial Summary

Judgment (Doc. 110) with respect to Plaintiff Dennis Windsor’s (“Plaintiff”) claims for copyright

infringement, breach of contract, fraudulent inducement/fraud, promissory estoppel, unjust

enrichment, and declaratory relief relating to these claims, and dismissed these claims with

prejudice. The court also granted in part and denied in part Plaintiff’s Motion for Summary



Memorandum Opinion and Order – Page 1
Judgment (Doc. 115) with respect to Defendant Nerium’s counterclaims for trade secret

misappropriation under the Defend Trade Secrets Act (“DTSA”) and the Texas Uniform Trade

Secrets Act (“TUTSA”), for breaches of fiduciary duty and duty of loyalty, conversion, and

declaratory relief relating to copyright ownership over the works at issue in this action.

Specifically, the court granted Plaintiff’s summary judgment motion with respect to Nerium’s

counterclaim seeking a declaration that it has a copyright ownership in the alleged works and

denied Plaintiff’s motion with respect to Nerium’s counterclaims seeking a declaration that it has

not infringed on the alleged works, that Plaintiff has no valid copyright in the alleged works, and

that, alternatively, Nerium had an implied license to use the works. After the court’s summary

judgment rulings, the only remaining claims were Defendants’ counterclaims under the DTSA, the

TUTSA, breaches of fiduciary duty and duty of loyalty, and conversion. On August 19, 2019, the

court granted the parties’ Agreed Injunction (Doc. 158), which resolved all remaining claims.

         On November 1, 2019, Defendants’ Motion for Attorney’s Fees (Doc. 161) was filed, and

they sought $489,481.32 in attorney’s fees 1 pursuant to the Copyright Act, 17 U.S.C. § 505.

Plaintiff filed a response (Doc. 166) on December 13, 2019, and Defendants filed a reply (Doc.

170) on January 9, 2020.

II.      Legal Standard – Attorney’s Fees Under the Copyright Act

         The Copyright Act provides that a district court “may . . . award a reasonable attorney’s

fee to the prevailing party as part of the costs.” 17 U.S.C. § 505. In providing guidance and

expanding Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994), which sets forth the initial standards for




1
  In their Motion, Defendants seek $483,816.32 in initial attorney’s fees. They also requested $5,665, as reasonable
and necessary attorney’s fees in the event Plaintiff opposed the motion and a reply brief was warranted. Since Plaintiff
filed a response, the court includes the additional $5,665 in the total calculation for requested attorney’s fees.


Memorandum Opinion and Order – Page 2
awarding attorney’s fees in copyright cases, the Supreme Court stated the following in Kirtsaeng

v. John Wiley & Sons, Inc.:

       [T]his Court recognized [in Fogerty] the broad leeway § 505 gives to district
       courts—but also established several principles and criteria to guide their decisions.
       The statutory language, we stated, clearly connotes discretion, and eschews any
       precise rule or formula for awarding fees. Still, we established a pair of restrictions.
       First, a district court may not award[] attorney’s fees as a matter of course; rather,
       a court must make a more particularized, case-by-case assessment. Second, a court
       may not treat prevailing plaintiffs and prevailing defendants differently; defendants
       should be encouraged to litigate [meritorious copyright defenses] to the same extent
       that plaintiffs are encouraged to litigate meritorious claims of infringement. In
       addition, we noted with approval several nonexclusive factors to inform a court’s
       fee-shifting decisions: frivolousness, motivation, objective unreasonableness[,] and
       the need in particular to advance considerations of compensation and deterrence.
       And we left open the possibility of providing further guidance in the future, in
       response to (and grounded on) lower courts’ evolving experience.

136 S. Ct. 1979, 1985 (2016) (internal citations and quotation marks omitted). The Supreme Court

further observed “that § 505 grants courts wide latitude to award attorney’s fees based on the

totality of circumstances in a case.” Id.

       In further explaining the discretion of the district court, the Supreme Court stated: “[I]n a

system of laws[,] discretion is rarely without limits. Without governing standards or principles,

such provisions threaten to condone judicial ‘whim’ or predilection.” Id. Moreover, “[A] motion

to [a court’s] discretion is a motion, not to its inclination, but to its judgment; and its judgment is

to be guided by sound legal principles.” Id. (citations omitted).

       Defendants argue that an award of attorney’s fees to the prevailing party in copyright cases

is “the rule rather than the exception and should be awarded routinely.” Defs.’ Mot. 8 (citing

Crenshaw Media Grp. LLC v. Davis, No. 3:17-CV-2204-N, 2018 WL 3496473, at *3) (N.D. Tex.

July 20, 2018) (quoting La. Contractors Licensing Serv., Inc. v. Am. Contractors Exam Servs. Inc.,

594 F. App’x 243, 244 (5th Cir. 2015) (additional string citations omitted)). In light of the language

in John Wiley, however, the Fifth Circuit and district court cases cited by Defendants to support



Memorandum Opinion and Order – Page 3
the notion that attorney’s fees should be routinely awarded have limited utility and vitality given

the plain and unequivocal statement in John Wiley that attorney’s fees are not to be awarded “as a

matter of course.” 136 S. Ct. at 1985.2 Thus, based on the principles outlined in Fogerty and

reinforced in John Wiley, the court will consider the “frivolousness, motivation, objective

unreasonableness[,] and the need in particular to advance considerations of compensation and

deterrence” before awarding or denying Defendants’ attorney’s fees. Id. (citing Fogerty, 510 U.S.

at 534 n.19).

III.       Discussion

           A.       Whether Plaintiff’s Claims were Frivolous, Brought with Improper
                    Motivation, or Objectively Unreasonable

           The first three factors the court considers in determining whether Defendants are entitled

to attorney’s fees are whether the claims brought by Plaintiff under the Copyright Act were

frivolous, brought in bad faith, or objectively unreasonable. The parties rely on the same or similar

arguments in support of these factors, so the court will consider them together.

           With regard to these factors, Defendants assert that Plaintiff’s claims were frivolous and

objectively unreasonable 3 because “Windsor held no registration for eight of his ten purportedly

Copyrighted Work Products at the time he filed suit[,]” and “[h]e knew or should have known that

a valid registration is a prerequisite to filing suit for copyright infringement under 17 U.S.C. §

411(a).” Defs.’ Mot. 5. Additionally, they assert that Plaintiff attempted to hide the deficiencies

of his claims from them, which led them to file a motion to compel to seek specificity as to the

registered works upon which Plaintiff’s claims were based. They further contend that although

Plaintiff sought to dismiss his copyright claims later in this action, he sought to dismiss them



2
    The cases cited by Defendants rely on cases that predate the Supreme Court’s decision in John Wiley.
3
    Defendants do not argue that Plaintiff brought this suit with an improper motivation.


Memorandum Opinion and Order – Page 4
without prejudice and only after significant time was spent conducting discovery. For these

reasons, Defendants assert that Plaintiff’s claims were both frivolous and objectively unreasonable.

       In Plaintiff’s Response (Doc. 166), he contends that his claims were not frivolous or based

on improper motive. Specifically, he maintains his assertion that “he was the copyright holder or

at the very least a co-author of the Allegedly Copyrighted Works[,]” and, thus, his claims are not

frivolous. Pl.’s Resp. 11. Moreover, Plaintiff asserts that it is undisputed that “at the time that

[he] was developing, designing and creating the Allegedly Copyrighted Works that [he] was a

1099 independent contractor, and[,] therefore, the works were not prepared by an employee within

the scope of his or her employment.” Id. at 12. Accordingly, Plaintiff asserts that “there was never

a work for hire agreement” between the parties, and, thus, “it was reasonable for [him] to believe

that he was the rightful copyright holder of the Alleged Copyrighted Works.” Id. Moreover, he

highlights that he also sought, in the alternative, a declaratory judgment that he was at least the co-

author of the works at issue.

       Plaintiff further asserts that his claims were not brought with improper motivation, which

he contends is demonstrated by his good faith attempt to mediate and willingness to no longer

pursue his copyright claims once he learned about the registration issues. Nonetheless, he contends

that “he was the author and rightful copyright holder[,]” and his statements to pursue his claims

after seeking a dismissal without prejudice is not improper motive but, instead, evidence of his

belief that he was the rightful copyright holder or, at least, the co-author. Pl.’s Resp. 20.

       Additionally, Plaintiff contends that although he was not successful on summary judgment,

his claims were neither frivolous nor objectively unreasonable, as there were both a factual and

legal basis for claiming that he was the rightful copyright holder or, at minimum, a co-author of




Memorandum Opinion and Order – Page 5
the works at issue. Plaintiff, therefore, contends that for these reasons his claims were not

frivolous, brought with improper motivation, or objectively unreasonable.

        In their Reply (Doc. 170), Defendants reassert the position they asserted in their Motion

but also contend that the frivolousness and objective unreasonableness of Plaintiff’s claims are

“established by this Court’s summary judgment opinion[,]” and the fact that “he could not even

raise a genuine issue of material fact to support those claims.” Defs.’ Reply 5. They further

contend that despite the “fundamental flaws in [Plaintiff’s] copyright claims, [he] continued to

press forward to the end,” and his unwillingness to concede that his claims lacked merit caused

them to litigate until the end. Defs.’ Reply 6.

        The court finds Defendants’ position unavailing for several reasons. First, while the

Copyright Act, 17 U.S.C. § 411(a), provides that a valid registration is a prerequisite for filing a

copyright infringement action, failure to meet such prerequisite does not automatically deem a

claim frivolous. A claim is frivolous “if it lacks an arguable basis in law or fact,” and it “lacks such

a basis if it relies on an indisputably meritless legal theory.” Taylor v. Johnson, 257 F.3d 470, 472

(5th Cir. 2001) (citing Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)). Defendants fail to

demonstrate how failure to register alone made his claims frivolous or objectively unreasonable.

Moreover, they do not attack Plaintiff’s assertion or belief that he was a rightful copyright holder

or, at least, a co-author of the works at issue, and, thus, the court finds their argument unpersuasive.

        Further, other than a conclusory reference to the court’s opinion on the summary judgment

motions, Defendants provide no support as to how that opinion deemed Plaintiff’s claims frivolous,

as nothing in the court’s opinion stated that Plaintiff’s claims were frivolous or objectively

unreasonable solely because of his inability to establish a genuine dispute of material fact.

Moreover, Defendants’ argument that they should be awarded attorney’s fees solely because they




Memorandum Opinion and Order – Page 6
prevailed on summary judgment is fundamentally flawed, as such approach would necessarily

deter parties from pursuing litigation, even if they have a reasonable basis, for fear of having to

pay a huge attorney’s fee award if they are ultimately unsuccessful on the merits of their claims.

Further, if the decision to award attorney’s fees depended solely on a party prevailing, attorney’s

fees would be routinely awarded, which would eliminate the discretion of the court and contradict

the principles set forth in Fogerty and John Wiley. Also, as Plaintiff notes, his lack of success on

summary judgment does not make his claims frivolous or objectively unreasonable by default, and

Defendants provide no evidence or authority to the contrary.

       As the Supreme Court aptly stated in John Wiley:

               Courts every day see reasonable defenses that ultimately fail (just as they
       see reasonable claims that come to nothing); in this context, as in any other, they
       are capable of distinguishing between those defenses (or claims) and the objectively
       unreasonable variety. And if some court confuses the issue of liability with that of
       reasonableness, its fee award should be reversed for abuse of discretion.

136 S. Ct. at 1988 (footnote omitted). Accordingly, the approach Defendants suggest that the court

take directly contravenes the precedent established by the Supreme Court in John Wiley. In

accordance with Fogerty and John Wiley, and based on careful review of the record and

consideration of the parties’ arguments, the court determines that Plaintiff’s claims were not

frivolous, brought in bad faith, or objectively unreasonable, as little, if any, evidence in the record

supports Defendants’ arguments.

       The court, therefore, determines that Defendants have failed to demonstrate that the first

three Fogerty factors apply in this action and, thus, have failed to support their request for

attorney’s fees under the Copyright Act. Further, the court determines that these Fogerty factors

weigh against an award of attorney’s fees. The court, however, will briefly address the fourth

factor: the need to advance considerations of compensation and deterrence.




Memorandum Opinion and Order – Page 7
       B. The Need in Particular Circumstances to Advance Considerations of
          Compensation and Deterrence

       With regards to the last Fogerty factor—the need in particular to advance considerations

of compensation and deterrence—Defendants assert that they were forced to defend against claims

that Plaintiff had no chance of winning, and they contend that “no chance of winning” supports

this factor and warrants an award of attorney’s fees to them. In response, Plaintiff contends that

“[c]onsiderations of compensation and deterrence under the Copyright Act are inextricably

intertwined with the reasonableness or frivolousness of the parties’ positions and their motivations

in litigating the dispute.” Pl.’s Resp. 22. Accordingly, he asserts that this factor fails because his

position was not frivolous, or brought in bad faith or with improper motivation. Additionally, he

contends that the policy considerations of the Copyright Act weigh heavily against Defendants’

request for attorney’s fees and, that awarding such fees in this case would “not deter future bad

faith filings” but instead could deter the assertion of legitimate claims. Id. at 24. Thus, Plaintiff

argues that the considerations of compensation and deterrence weigh in his favor, and, accordingly,

the court should deny Defendants’ Motion. The court agrees with Plaintiff.

       The crux of Defendants’ argument is that they were forced to defend against Plaintiff’s

claims despite his knowledge that he did not meet the prerequisites to bring a copyright

infringement claim. This alone is speculative and without merit, as Plaintiff was entitled to engage

in discovery to determine the vitality of his claims and determine whether to proceed. Further,

Defendants provide no evidence as to how an award of attorney’s fees in this case would deter the

filing of unmeritorious copyright claims when Plaintiff’s claims did not lack merit merely because

he did not comply with a prerequisite. The purpose of awarding attorney’s fees to the prevailing

party under the Copyright Act is to deter bad faith filings and vexatious litigation, none of which—

as discussed earlier in this order—is at issue in this action. Thus, the court determines that the



Memorandum Opinion and Order – Page 8
need for compensation and deterrence of future unmeritorious suits would not be served by an

award of attorney’s fees in this action. Accordingly, the court determines that the final Fogerty

factor also weighs against an award of attorney’s fees in this matter. As all Fogerty factors weigh

against the award of attorney’s fees, Defendants’ Motion for Attorney’s Fees (Doc. 161) will be

denied.

III.      Conclusion

          For the reasons herein stated, the court determines that the Fogerty Factors weigh against

an award of attorney’s fees to Defendants in this action. Accordingly, the court denies Defendants’

Motion for Attorney’s Fees (Doc. 161). As all claims have been resolved, and no issues remain in

this action, the court will issue judgment by separate document as required pursuant to Federal

Rule of Civil Procedure 58.

          It is so ordered this 27th day of March, 2020.


                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Memorandum Opinion and Order – Page 9
